Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 06/30/2021 havingclaims 1-28 pending and presented for examination.
Priority
2.  	Application filed on 11/13/2020 is a has PRO 62/967,411 01/29/2020 are acknowledged.
Drawings
3.  	The drawings were received on 11/13/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 11/13/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims  1-2, 6, 8-9, 13, 15-16, 20, 22-23, 27 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20160007261 A1 OH et al. (Hereinafter “OH ").
	As per claim 1, OH teaches a method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station, an indication of one or more sets of candidate beams, wherein each set of candidate beams includes a first beam combination and a second beam combination, the first beam combination including a first beam as a channel measurement resource (CMR) and a second beam as an interference measurement resource (IMR) for measuring interference by the second beam on the first beam, and the second beam combination including the second beam as a CMR and the first beam as an IMR (para [0058-0060] , fig. 2, 4,terminal is receiving sets of candidate beams such as the serving beam and target beam at a time when the terminal is close to the serving beam which is the first beam as a channel measurement resource (CMR) and second beam which is the target beam as the interference beam for measuring interference by the second beam on the first beam for handover from serving beam to target beam, at another time when the handover happens where the target beam becomes the channel measurement resource beam and serving beam as the interference beam); determining, for each of the one or more sets of candidate beams, a measurement value for the first beam combination and a 
	As per claim 2, OH teaches the method of claim 1, wherein the first measurement value and the second measure value include a signal to interference plus noise ratio for a respective beam combination (para [[0067-0068] , fig. 4, 6, measurement value includes a signal to interference plus noise ratio for a respective beam combination ).
	As per claim 6, OH teaches the method of claim 1, wherein the measurement report indicates one or more of a resource indicator for an associated channel state information reference signal or a resource indicator for an associated synchronization signal block or physical broadcast channel (para [0058-0060] [[0067-0068] , fig. 4, 6,  
	As per claim 8, OH teaches a method of wireless communication performed by a base station, comprising: determining one or more sets of candidate beams for transmitting communications to a user equipment (UE), wherein each set of candidate beams includes a first beam combination and a second beam combination, the first beam combination including a first beam as a channel measurement resource (CMR) and a second beam as an interference measurement resource (IMR) for measuring interference by the second beam on the first beam, and the second beam combination including the second beam as a CMR and the first beam as an IMR (para [0058-0060] , [0066-0067, ]fig. 6, base station determines set of candidate beams based on the location of the UE terminal transmitting the candidate beams which includes the serving beam or target beam which is considered as the interference beam, in other times when target beam as the serving beam and serving beam as the interference beam  as a set of candidate beams includes a first beam combination and a second beam combination); transmitting an indication of the one or more sets of candidate beams to the UE (para [0058-0060] , [0066-0067, ]fig. 6, base station sends handover indication to the set of candidate beams to the user equipment); and receiving a measurement report from the UE, the measurement report indicating a first measurement value for a first beam combination of a candidate set of beams of the one or more sets of candidate beams, and a second measurement value for a second beam combination of the candidate set of beams (para [0058-0060] , [0066-0067, ]fig. 6, receiving from the user equipment measurement report which indicates the measured signal strengths one or more sets of candidate beams, and a second measurement value for a second beam 
	As per claim 9, OH teaches the method of claim 8, wherein the first measurement value and the second measure value include a signal to interference plus noise ratio for a respective beam combination (para [[0067-0068] , fig. 4, 6, measurement value includes a signal to interference plus noise ratio for a respective beam combination )..
	As per claim 13, OH teaches the method of claim 8, wherein the measurement report indicates one or more of a resource indicator for an associated channel state information reference signal or a resource indicator for an associated synchronization signal block or physical broadcast channel (para [0058-0060] [[0067-0068] , fig. 4, 6,  beam information includes the resource information such as the current beam information and target beam information)..
	As per claim 15, OH teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a base station, an indication of one or more sets of candidate beams, wherein each set of candidate beams includes a first beam combination and a second beam combination, the first beam combination including a first beam as a channel measurement resource (CMR) and a second beam as an interference measurement resource (IMR) for measuring interference by the second beam on the first beam, and the second beam combination including the second beam as a CMR and the first beam as an IMR (para [0058-0060] , fig. 2, 4,terminal is receiving sets of candidate beams such as the 
	As per claim 16, OH teaches the UE of claim 15, wherein the first measurement value and the second measure value include a signal to interference plus noise ratio for a respective beam combination (para [[0067-0068] , fig. 4, 6, measurement value includes a signal to interference plus noise ratio for a respective beam combination ).
	
	As per claim 20, OH teaches the UE of claim 15, wherein the measurement report indicates one or more of a resource indicator for an associated channel state information reference signal or a resource indicator for an associated synchronization signal block or physical broadcast channel (para [0058-0060] [[0067-0068] , fig. 4, 6,  beam information includes the resource information such as the current beam information and target beam information)..
	As per claim 22, OH teaches a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: determine one or more sets of candidate beams for transmitting communications to a user equipment (UE), wherein each set of candidate beams includes a first beam combination and a second beam combination, the first beam combination including a first beam as a channel measurement resource (CMR) and a second beam as an interference measurement resource (IMR) for measuring interference by the second beam on the first beam, and the second beam combination including the second beam as a CMR and the first beam as an IMR (para [0058-0060] , [0066-0067, ]fig. 6, base station determines set of candidate beams based on the location of the UE terminal transmitting the candidate beams which includes the serving beam or target beam which is considered as the interference beam, in other times when target beam as the serving beam and serving beam as the interference beam  as a set of candidate beams includes a first beam combination and a second beam combination);; transmit an indication of the one or more sets of candidate beams to the UE (para [0058-0060] , 
	As per claim 23, OH teaches the base station of claim 22, wherein the first measurement value and the second measure value include a signal to interference plus noise ratio for a respective beam combination (para [[0067-0068] , fig. 4, 6, measurement value includes a signal to interference plus noise ratio for a respective beam combination )..
	As per claim 27, OH teaches the base station of claim 22, wherein the measurement report indicates one or more of a resource indicator for an associated channel state information reference signal or a resource indicator for an associated synchronization signal block or physical broadcast channel (para [0058-0060] [[0067-0068] , fig. 4, 6,  beam information includes the resource information such as the current beam information and target beam information)..
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claim(s) 3-5, 7,10-12, 14, 17-19, 21, 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH further view of US PG Pub US  20200382184  A1 to SHIMIZU et al (hereinafter SHIMIZU).
	As per claim 3, OH teaches the method of claim 1, SHIMIZU teaches wherein the indication indicates the one or more sets of candidate beams based at least in part on how beam combinations are ordered in the indication (para [[0112] , the beam order indicates the order of beam id o be added to messages includes the beam ID (identifier) of the first transmission beam (beginning beam) of each beam group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Markovic , Haumont by indication indicates the one or more sets of candidate beams based at least in part on how beam combinations are ordered in the indication as suggested by SHIMIZU, this modification would benefit   Markovic , Haumont for enabling  efficient evaluation of the received power at the user terminal for selection of a transmission beam by eliminating effects of a variation of widths of transmission beams on measurement values of received power of transmission beams at the user terminal.
	As per claim 4, OH teaches the method of claim 3, SHIMIZU teaches further comprising receiving a message from the base station, the message defining how an order of the beam combinations indicates the one or more sets of candidate beams 
	As per claim 5, OH teaches the method of claim 1, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission).
	As per claim 7, OH teaches the method of claim 1, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the CMR of the first beam combination of the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission)..
	As per claim 10, OH teaches the method of claim 8, SHIMIZU teaches wherein the indication indicates the one or more sets of candidate beams based at least in part on how beam combinations are ordered in the indication (para [[0112] , the beam order indicates the order of beam id o be added to messages includes the beam ID (identifier) of the first transmission beam (beginning beam) of each beam group)..
	As per claim 11, OH teaches the method of claim 10, SHIMIZU teaches  further comprising transmitting a message to the UE, the message defining how an order of the beam combinations indicates the one or more sets of candidate beams (para [0115], beams are arranged in order how an order of the beam combinations indicates the one or more sets of candidate beams)..
	As per claim 12, OH teaches the method of claim 8, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission)..
 	As per claim 14, OH teaches the method of claim 8, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the CMR of the first combination of the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission)...
 	As per claim 17, OH teaches the UE of claim 15, SHIMIZU teaches wherein the indication indicates the one or more sets of candidate beams based at least in part on how beam combinations are ordered in the indication (para [[0112] , the beam order indicates the order of beam id o be added to messages includes the beam ID (identifier) of the first transmission beam (beginning beam) of each beam group)..
	As per claim 18, OH teaches the UE of claim 17, , SHIMIZU teaches wherein the memory and the one or more processors are configured to receive a message from the base station, the message defining how an order of the beam combinations indicates the one or more sets of candidate beams (para [0115], beams are arranged in order how an order of the beam combinations indicates the one or more sets of candidate beams).
	As per claim 19, OH teaches the UE of claim 15, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission)..
	As per claim 21, OH teaches the UE of claim 15, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the CMR of the first beam combination of the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission)..
 	As per claim 24, OH teaches the base station of claim 22, SHIMIZU teaches wherein the indication indicates the one or more sets of candidate beams based at least in part on how beam combinations are ordered in the indication (para [[0112] , the beam order indicates the order of beam id o be added to messages includes the beam ID (identifier) of the first transmission beam (beginning beam) of each beam group)..
	As per claim 25, OH teaches the base station of claim 24, SHIMIZU teaches wherein the memory and the one or more processors are configured to transmit a message to the UE, the message defining how an order of the beam combinations indicates the one or more sets of candidate beams (para [0115], beams are arranged in order how an order of the beam combinations indicates the one or more sets of candidate beams)..
	As per claim 26, OH teaches the base station of claim 22, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the candidate set (para [[0112] ,includes the identifier of the beams associated with transmission).
	As per claim 28, OH teaches the base station of claim 22, SHIMIZU teaches wherein the measurement report indicates the candidate set with an identifier for the 
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20190349151 A1; US Patent Publication US 20190380082 A1,  US Patent Publication US 2US 20190373627 A1 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.